Case 1:21-cv-00932-WJM-STV Document 38 Filed 06/02/21 USDC Colorado Page 1 of 5




                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLORADO

     EDWARD NELLSON,
                                                                Case No. 1:21-cv-00932-STV
             Plaintiff,

     v.
                                                                JURY TRIAL DEMANDED
     UNITED STATES BUREAU OF PRISONS,

             Defendant.


      PLAINTIFF’S MOTION TO RESTRICT ACCESS TO SUPPLEMENTAL EXHIBIT TO
           PLAINTIFF’S REPLY IN SUPPORT OF PRELIMINARY INJUNCTION


            Counsel for Plaintiff Edward Nellson, pursuant to Local Rule 7.2, hereby files this Motion

    to Restrict Access to Supplemental Exhibit 2 to Plaintiff’s Reply in Support of Preliminary

    Injunction in accordance with this Court’s Level 1 restrictions. In support thereof, Plaintiff states:

            Local Rule 7.2 ask that Plaintiff’s Motion to Restrict (1) identify the document or the

    proceeding for which restriction is sought; (2) address the interest to be protected and why such

    interest outweighs the presumption of public access (stipulations between the parties or stipulated

    protective orders with regard to discovery, alone, are insufficient to justify restriction); (3) identify

    a clearly defined and serious injury that would result if access is not restricted; (4) explain why no

    alternative to restriction is practicable or why only restriction will adequately protect the interest in

    question (e.g., redaction, summarization, restricted access to exhibits or portions of exhibits); and

    (5) identify the level of restriction sought.

            Plaintiff addresses each of these components below.
Case 1:21-cv-00932-WJM-STV Document 38 Filed 06/02/21 USDC Colorado Page 2 of 5




                                  ARGUMENTS AND AUTHORITIES

           Plaintiff respectfully requests that this Court place the Supplemental Exhibits to Plaintiff’s

    Reply in Support of his Preliminary Injunction under seal so as to protect Plaintiff’s personal

    information from improper dissemination. The Exhibit is a declaration by Dr. Jade Norton and

    contains sensitive information regarding the conditions of Mr. Nellson’s confinement.

           "It is well settled that federal courts recognize a common-law right of access to

    judicial records. This right derives from the public's interest in understanding disputes that are

    presented to a public forum for resolution and is intended to assure that the courts are fairly run and

    judges are honest." Hardman v. Unified Gov't of Wyandotte Cnty. & Kan. City, No. 19-2251-KHV-

    TJJ, at *1 (D. Kan. Aug. 7, 2020) (internal citation omitted). However, the public's right of access

    is not absolute:

                   Because federal district courts have supervisory control over their
                   own records and files, the decision whether to allow access to
                   those records is left to the court's sound discretion. In exercising that
                   discretion, the court must consider the relevant facts and
                   circumstances of the case and balance the public's right of access,
                   which is presumed paramount, with the parties' interests in sealing
                   the record or a portion thereof. Documents should be sealed only on
                   the basis of articulable facts known to the court, not on the basis of
                   unsupported hypothesis or conjecture.

    Id. (quoting Hardman v. Unified Gov't of Wyandotte Cnty. & Kan. City, No. 19-2251-KHV-TJJ, at

    *2 n.3 (D. Kan. Aug. 7, 2020) (internal quotation marks omitted)).

           The party seeking to overcome the strong presumption of public access must show that

    "countervailing interests heavily outweigh" the public interest in access to court proceedings and

    documents. United States v. Read-Forbes, CRIMINAL ACTION No. 12-20099-01-KHV, at *1 (D.

    Kan. Aug. 11, 2020) (citing United States v. Bacon, 950 F.3d 1286, 1293 (10th Cir. 2020); Colony
Case 1:21-cv-00932-WJM-STV Document 38 Filed 06/02/21 USDC Colorado Page 3 of 5




    Ins. Co. v. Burke, 698 F.3d 1222, 1241 (10th Cir. 2012) (internal quotation marks and citation

    omitted)). To do so, the parties must articulate a real and substantial interest that justifies depriving

    the public of access to the records that inform the Court's decision-making process. Id. (Colony

    Ins., 698 F.3d at 1241; Gulf Oil Co. v. Bernard, 452 U.S. 89, 102 n.16 (1981) (moving party must

    submit particular and specific facts, not merely "stereotyped and conclusory statements")).

           In this case, Mr. Nellson seeks to place under seal a declaration that contains sensitive

    information about the conditions of Mr. Nellson’s confinement. Therefore, Mr. Nellson not only

    seeks to seal his records but asks that such seal be permanent because this declaration will forever

    retain their sensitive nature. However, Information regarding pertinent information surrounding the

    conditions of Mr. Nellson’s confinement, including Exhibit A to the Plaintiff’s Reply, which is a

    declaration summarizing a conversation with the same individual whose declaration is being filed

    under seal. Thereby, the matter is not entirely outside the public’s view, giving the public some

    access without unnecessarily invading Mr. Nellson’s privacy. This creates a balance between his

    request to seal his medical records and the public’s right to access court documents.

                                          PRAYER FOR RELIEF

           Based on the above, Mr. Nellson respectfully asks the Court to seal the supplemental

    Exhibits 2 to Plaintiff’s Reply in Support of his Preliminary Injunction in accordance with this

    Court’s Level 1 restrictions, so that the parties and the court have access, but the records are

    protected from public dissemination.

           Respectfully submitted this 2nd day of July 2021,

                                                                   /s/ Maria-Vittoria G. Carminati
                                                                   Maria-Vittoria G. Carminati
                                                                   NDH LLC
                                                                   1312 17th Street, Unit 2010
                                                                   Denver, CO 80202
                                                                   720.445.5655
Case 1:21-cv-00932-WJM-STV Document 38 Filed 06/02/21 USDC Colorado Page 4 of 5




                                                  mvcarminati@ndh-law.com
Case 1:21-cv-00932-WJM-STV Document 38 Filed 06/02/21 USDC Colorado Page 5 of 5




                                            CERTIFICATE OF SERVICE

              I hereby certify that on the 2nd day of June 2021, I electronically filed the foregoing using

    the CM/ECF system, which will automatically send notification of such filing to all counsel of

    record.

                                                                    /s/ Maria-Vittoria G. Carminati
                                                                    Maria-Vittoria G. Carminati
